Citation Nr: 0522612	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  05-18 272	)	DATE
	)
	)


THE ISSUE

Whether a May 5, 1961, decision of the Board of Veterans' 
Appeals (Board) that severed service connection for a 
psychiatric disorder should be reversed or revised on the 
basis of clear and unmistakable error (CUE).

[The moving party's claims for service connection for 
multiple disorders are the subject of a separate Board 
action.]


REPRESENTATION

Moving party represented by:  Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran, who is the moving party in this action, served 
on active duty from April 1943 to November 1943.  This matter 
comes before the Board following receipt of a February 2005 
memorandum from the moving party's representative, which 
alleged CUE in the aforementioned May 5, 1961, Board 
decision.


FINDINGS OF FACT

1.  In a decision entered on May 5, 1961, the Board of 
Veterans' Appeals (Board) severed service connection for a 
psychiatric disorder.

2.  The correct facts, as they were known at the time of the 
May 5, 1961, decision, were before the Board, and the Board 
correctly applied statutory and regulatory provisions extant 
at the time.

3.  There was a tenable basis for the Board's May 5, 1961, 
decision, and that decision does not contain an error which, 
had it not been made, would have manifestly changed the 
outcome of the claim.


CONCLUSION OF LAW

The May 5, 1961, decision of the Board of Veterans' Appeals 
(Board) does not contain clear and unmistakable error (CUE).  
38 U.S.C.A. §§ 501(a), 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA also issued regulations to implement the 
VCAA, now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
evidence or information in his or her possession that might 
support the claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA, where applicable.  Quartuccio, 
supra.  

The Court has further held, however, that the VCAA is not 
applicable to allegations of clear and unmistakable error 
(CUE).  The Court has noted that claims of (or motions for) 
CUE are not conventional appeals.  Rather, such matters are 
really requests for revisions of previous decisions.  Thus, a 
claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  Thus, the Court has indicated that while CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).

Factual Background and Procedural History

In this case, the RO originally granted service connection to 
the veteran for a psychiatric disorder, then identified as 
mixed psychoneurosis, in February 1944, and assigned the 
disorder a 10 percent evaluation, effective from November 9, 
1943 (the day after discharge from active duty).  In June 
1960, the RO issued a rating action that proposed to sever 
service connection for this disorder, and then forwarded the 
matter to VA's Director of the Compensation and Pension 
Service (Director) for a determination as to whether its 
proposal was in order.  A response from the Director's office 
in mid-September 1960 stated that it concurred in the 
proposed severance of service connection for psychoneurosis, 
mixed and anxiety type.  

In a late September 1960 letter to the veteran, the RO 
advised him of its proposal to sever service connection.  The 
veteran responded in an October 1960 communication, to 
express his disagreement with the proposed severance and to 
submit additional lay and medical evidence related to his 
psychiatric disorder.   The RO then released another rating 
decision in November 1960, but reported that its proposal to 
sever service connection remained in effect despite a review 
of this additional evidence.  In a December 1960 rating 
action, the RO severed service connection of psychoneurosis, 
mixed and anxiety type.  Subsequent to the veteran's appeal, 
the Board held that the severance was warranted in a May 5, 
1961, decision.  The veteran challenges that Board decision 
on the basis of CUE.  

Evidence of record at the time of the May 5, 1961, Board 
decision included the veteran's service medical and personnel 
records.  Examination for induction in March 1943 did not 
reveal the presence of a psychiatric disorder.  Service 
treatment records indicate, however, that beginning in mid-
April 1943, the veteran began to report multiple physical 
complaints, including a cough, fatigue, malaise, joint and 
muscle pain, and headaches.  After continued cold and fever 
symptoms of approximately three weeks' duration, he was 
admitted to the hospital in mid-May 1943 for a medical study, 
which ultimately resulted in diagnoses including 
nasopharyngitis and pansinusitis, and treatment for a 
periapical abscess and other dental problems.  It was also 
noted, however, in a mid-July 1943 summary, that physical 
examination of the veteran was unremarkable after the first 
few days after his admission, and that a complete laboratory 
study undertaken during the course of this hospitalization, 
including multiple different clinical tests, was negative.  
The veteran was then released from the hospital as fit to 
return to duty in late July 1943, but a little over a week 
later, in light of his continued complaints, he was returned 
to a station hospital for mental evaluation.  

After his admission to the station hospital, as noted in an 
early August 1943 admission report, it was observed that the 
veteran did not appear acutely ill.  He indicated that he had 
had the usual childhood diseases, but the service physician 
(S.L.) also recorded that he was a sickly child.  His main 
complaint was of severe headaches in the occipital region.  
He also stated that when lying down, something in his chest 
choked him up and made him feel smothered, so that he had to 
get up to get a glass of water and clear his throat.  He 
noted that he became winded when exercising, which would 
require him to go sit down.  The service physician observed 
that the veteran had spent most of his time in service in the 
hospital, and that he did not finish Basic Training.  
Clinical evaluation revealed multiple normal and/or negative 
results, but the veteran was noted to have a slight tremor of 
his hands, fingers, and eyelids.  

Mid-August 1943 entries from another station hospital 
physician (L.A.) recorded that the veteran continued to run a 
temperature and to complain of the same physical problems.  
He recommended that the veteran be transferred to a general 
hospital for further evaluation.   

The veteran underwent a psychological evaluation in the third 
week of August 1943.  The evaluation report stated that he 
had been in the service for four months, and had spent almost 
all of it in the hospital.  The veteran had indicated that he 
had headaches through his head, and noted that his problems 
worsened when running or exercising.  The evaluating 
physician further recorded that the veteran commented that, 
"I seem to want to smother and choke up.  I don't breathe 
right in some way.  I have little pains all around through, 
pains in my legs at times, etc."  It was also recorded that 
the veteran reported that he dated all of these problems as 
"life-long."  The diagnosis was severe psychoneurosis and 
neurasthenia, EPTI (existed prior to induction), with a 
recommendation for service discharge.

The report on discharge from the station hospital at the end 
of August 1943, written by L.A., noted that the veteran had 
entered the facility at the end of July 1943 for study, just 
after leaving a prior hospital after a nine-week stay there.  
The report continued that on admission, he complained of 
headaches, pain in his arms, choking sensations, pain in his 
legs, weakness, and marked fatigue, and that physical and 
laboratory examinations failed to reveal any cause for this 
condition.  It was noted that the veteran did run a low-grade 
fever and had done so for weeks, but that there was no 
identified cause for it.  The report stated that a 
psychiatric study of the veteran established a diagnosis of 
severe psychoneurosis and neurasthenia.  It was also recorded 
that the veteran was presented to the disposition board, 
where it was felt that further study was necessary before the 
veteran could be separated from the service.

Thus, the veteran was transferred to a general hospital at 
the end of August 1943, with transfer diagnoses of a fever of 
unknown origin and severe psychoneurosis and neurasthenia.  
The admission report, by S.C., recorded that the veteran 
appeared quiet, above his stated age, and somewhat depressed-
looking.  He lacked spontaneous speech.  He was ambulatory 
and appeared in no acute distress.  The veteran reported that 
he used to take medication for headaches and other problems.  
He indicated that he left school after eighth grade, at about 
age 16.  He denied repeating grades, truancy, or civilian 
arrests.  He said that he got along well in school.  He 
reported that he had serious trouble with pains in his 
occipital region and elsewhere for many years.  He also noted 
"bronchial trouble."  He stated that if he took care of 
himself by doing light work, he could avoid headaches.  The 
veteran also stated that he did not believe that he had 
become any worse since being in the service.  He further 
commented that his legs and stomach did not hurt all of the 
time, but his arms, back, and shoulders hurt most of the 
time, and that it felt like "an ache in the bone."  He 
reported that he thought he had lost about 10 pounds since 
entering the service, without a change in bowel habits, but 
with a loss of appetite.  He denied a history of chills or 
dysuria.  He also noted that he usually had a cold that 
lasted all winter long, with productive sputum.  

On clinical evaluation for hospital admission at the end of 
August 1943, many findings were normal and/or negative, but 
there was a slight enlargement of the glands beneath the 
angles of the jaw, as well as a slight cervical adenopathy.  
He also had a slight lordosis.  Moreover, he was noted to 
have a slight tremor and to tremble when he became nervous 
during the examination.  No cranial nerve abnormalities were 
noted, however, except for a diminished gag reflex, and 
clinical evaluation of other nerves appeared to be normal.        

The veteran also underwent a neuropsychiatric evaluation at 
this facility.  It was recorded that he first went to sick 
call shortly after induction, and was then hospitalized in 
mid-May 1943 for, in his words, "the same old trouble" he 
had had all of his life.  It was noted that he was later 
released, but rehospitalized approximately 10 days later at 
the end of July 1943, and that he had remained in the 
hospital ever since.  The veteran denied any service 
disciplinary difficulties.  
He again reported leaving school after the eighth grade at 
age 16, but without any repeated grades, truancy, or civilian 
arrests.  As to neurotic traits, the veteran stated that he 
had "always been sickly," and admitted fears of the dark, 
crowds, noise, and high places.  He revealed that he had had 
enuresis until about age 16.  He also reported a history of 
nightmares and sleepwalking, with dreams including one where 
people were trying to kill him.  He denied undue anxiety 
about sexual problems, and reported that he had had 
heterosexual relations at about age 16. 

Other hospital entries, from early September 1943, included 
initial notation of a fever, as well as commentary that the 
veteran appeared to complain often.  It was also noted that 
all laboratory work had been essentially negative.  By late 
September 1943, the veteran was noted not to be complaining 
as much.  In mid-October 1943, he underwent an ear, nose, and 
throat evaluation for clearance for a possible focus of 
infection, in light of a history of sinus trouble, and that 
examination was negative.  Thereafter, he underwent a second 
consultation to determine whether he could be medically 
cleared for his transfer diagnosis of a fever of unknown 
origin.  In consideration of several negative test results, a 
medical clearance was determined to be warranted in mid-
October 1943, and the remaining provisional diagnosis of 
record was psychoneurosis.  

A final hospital summary, authored by S.C, reiterated the 
above lack of most physical complaints resulting in diagnosed 
disorders after detailed clinical evaluation, and noted the 
veteran's multiple psychiatric symptoms as described above.  
The discharge diagnosis, as listed in this final summary, was 
psychoneurosis, mixed type, severe, manifested by anxiety and 
multiple somatic complaints without demonstrable organic 
etiology.  The veteran was then discharged from this hospital 
(and from service) on November 8, 1943.

A November 1943 Certificate of Disability for Discharge 
(Certificate), completed by a Board of Medical Officers, 
indicated that the veteran had been  recommended for 
discharge because of psychoneurosis, mixed type, severe, 
cause undetermined, but EPTI.  This Certificate also included 
the Report of the Board of Medical Officers, which stated 
that the veteran was unfit for service as a soldier because 
of psychoneurosis, mixed type, severe, cause undetermined, 
and manifested by anxiety, multiple somatic complaints 
without demonstrable etiology, and a history of marked 
anxiety symptoms for a number of years prior to induction.  
The report stated that the disability had begun in civilian 
life.  It was further noted that the veteran became unfit for 
duty as of the end of July 1943, and was incapacitated by 
reason of the marked impairment in the normal manner of 
thinking, feeling, and acting, which rendered him incapable 
of performing the duties required of a soldier.  The Board of 
Medical Officers also indicated in the report that this 
disability was not incurred in service, did exist prior to 
induction, was not aggravated by active service, and was not 
incurred in the line of duty.

Thereafter, upon the veteran's initial application for 
benefits in January 1944, the RO awarded service connection 
for mixed psychoneurosis in a February 1944 rating decision.  
This decision indicated that after review of the service 
medical records and pursuant to VA Regulation (VAR) 1(a), 
Part I, Par. 1 (b) (as in effect at the time), service 
connection was warranted because the disorder was incurred in 
service during World War II.  

At his first post-service VA examination, held in August 
1944, the veteran reported that he was bothered some with 
nervousness prior to service.  As to his complaints at the 
examination, he reported that, "It is just a continuous 
headache, and pain all throughout my body, you might say, and 
I feel nervous at times, I feel weak at times, and tremble."  
He also noted nervousness, fatigue, headaches, insomnia, 
trembling spells, and a poor appetite.  He did indicate that 
he had returned to work after service, and reported that 
although he only worked three to four days per week, he had 
not lost any time due to illness.  On clinical review, 
neurological evaluation was negative except that the 
veteran's hands were clammy.  The examiner observed that he 
was under some nervous tension, and that he had a somewhat 
apprehensive appearance.  The examiner noted that the veteran 
admitted to him that he had been somewhat nervous all of his 
life.  The examiner then entered a diagnosis of neurasthenia, 
but opined that there was no evidence of psychosis.  

A November 1948 report from M.F.K., M.D., stated that he had 
examined the veteran that day, and observed that he was 
suffering with severe nervousness and could not rest unless 
he was taking some kind of drug.  He noted that the veteran 
told him that most every night, he was compelled to use some 
form of sedative for sleep.  He also reported that he had 
recently been under the care of another physician for the 
nervousness, and that that physician was giving him some form 
of drug for rest at night.  Among other problems, Dr. K. 
diagnosed a breaking down of the nervous system, and noted 
that he was doubtful as to the veteran's potential for a 
complete recovery.

Also on file at the time was a report from a December 1948 VA 
examination, where the veteran complained that he "usually 
always feels weak, can't sleep, get nervous, jerky and weak 
spells.  Headaches and dizzy at times.  Get up at times to 
pass water at night.  Guess I'd be easy excited.  Sweat under 
arms a lot."  The veteran indicated that he was still 
working.  Neurological evaluation revealed a slight tremor of 
the eyelids, fingers, and hands.  There was also a general 
hypersensitiveness.  On mental evaluation, the veteran again 
reported his pre-service education and work history, and 
indicated that he had been getting along fairly well, but was 
somewhat nervous before service.  He also commented that 
before service, he "was nervous and had headaches."  He 
then reported the problems experienced in service.  The 
examiner then diagnosed "chronic anxiety reaction, 
manifested by moderate tenseness and timidity, sleep broken 
at times, nervous weak spells, headaches, dizziness, etc."  

Then, in a June 1960 rating sheet completed by three rating 
specialists, the RO summarized the history of the veteran's 
service-connected psychiatric disorder, as well as the 
evidence contained in the service medical records and claims 
file.  It was noted that the veteran had spent the majority 
of his time in service on sick call and/or in the hospital.  
The rating board also indicated a review of the veteran's 
treatment in service, and noted his reports to physicians of 
pertinent symptomatology in existence since childhood.  The 
rating board further noted the service department's 
unequivocal finding that the veteran's psychiatric disorder 
existed prior to service and was not aggravated during 
service.  The rating board also observed that VA examination 
in the years following service, in August 1944 and December 
1948, revealed that the veteran was able to return to work, 
and that he freely admitted and acknowledged to the VA 
examiners that he had been nervous all of his life.

Therefore, in the conclusion of the June 1960 rating action, 
the RO stated that based upon the evidence, the veteran's 
psychiatric disorder obviously existed prior to service, and 
the acute flare-up that occurred while he was on active duty 
reflected a situational reaction that returned to normal 
following his separation from service, as indicated by his 
ability to return to work thereafter.  The rating board was 
accordingly of the opinion that the veteran's psychiatric 
disorder existed prior to service and was not aggravated in 
service.  The RO then proposed to sever service connection 
for a psychiatric disorder, as having existed prior to 
induction and not aggravated therein.  

The RO also found that the February 1944 rating decision that 
initially granted service connection had involved CUE, and 
that its subsequent ratings confirming and continuing service 
connection were likewise erroneous for the same reasons.  
Thus, it proposed severance of service connection for the 
veteran's psychiatric disorder under VAR 1105(A) and (D) (as 
in effect at the time) because it was clearly erroneous.  As 
noted earlier, however, the RO did thereafter refer to the 
matter to the Director's office for consideration as well, 
and in September 1960, this office concurred in the RO's 
recommendation for severance.

The RO then notified the veteran of the proposed severance of 
service connection in September 1960, and indicated that it 
had determined his psychiatric disorder was not incurred in 
or aggravated by active service.  Further, this 
correspondence informed the veteran that he had 60 days in 
which to present evidence and argument why this proposed 
severance should not occur.  

The veteran responded to the RO's proposed severance in 
correspondence dated in October 1960, which included 
additional evidence for review.  In his own October 1960 
statement, he adamantly stated that he never told any service 
department officials that he had a nervous condition like the 
one he had now and when he was in service.  He reported that 
he believed that he developed this disorder in service, and 
that it may have been the result of a fever. 

An October 1960 statement from the mother of the veteran 
noted that her son had from childhood been high strung with a 
high temper, but not in a nervous condition like when he was 
discharged from service.  

An October 1960 statement from C.D.W., M.D., stated that he 
had seen and treated the veteran on multiple post-service 
office visits occurring in 1958 and 1960.  He noted that the 
veteran had chief complaints of impotency, pain in the legs 
and arms, easy fatigability, tachycardia, heart thumping, 
frequent headaches, insomnia, and other multiple complaints 
contributable to nervousness.  Dr. W. reported that the 
veteran told him that he developed the above symptoms during 
service, and that prior to this time, he had been high strung 
but had not had the above symptoms.  His diagnosis was 
psychoneurosis with anxiety and conversion symptoms.  

An October 1960 medical report from Dr. K., noted that he was 
the family physician of the veteran, and before he was 
inducted, he had never heard of him having any nervous 
trouble.  He reported that very soon after the veteran's 
discharge, he came into his office for an examination, and 
treatment if necessary.  Dr. K. stated that after a very 
careful examination, he found him to be suffering with severe 
nervousness.  He noted that as of an evaluation conducted 
that day, he still found the veteran to have little or no 
improvement in his condition.  He also opined that the 
veteran was unable to do any kind of work for wages and will 
never be able to do so.

An October 1960 statement from M.D., M.D., stated that he had 
been a physician in the home of the veteran since he was a 
child, and that he had never found any symptoms of 
nervousness until after he returned from service.  He 
continued that since then, he had treated the veteran for 
nervous conditions, and the veteran told him that he received 
most of this trouble in service from excitement and exposure, 
and also from a fever of two to three months' duration.  Dr. 
D. concluded that he found the veteran to be 20 percent or 
more disabled "for labor."

Finally, an October 1960 statement from C.B.I., M.D., 
indicated that he had treated the veteran on and off since 
1939, when he became his family physician.  He reported that 
prior to the veteran's induction, he had only treated him for 
colds and related conditions, and that he never gave any 
symptoms of nervousness or irritability at that time.  He 
continued that after discharge, the veteran became very 
nervous and easily upset, and had periods of depression and 
insomnia that required sedation at times.  He noted that he 
still treated the veteran.  He further stated that he did not 
believe that the veteran is capable of doing the kind of work 
to which he is accustomed, and that he never will be (again). 

As noted earlier, the RO continued its proposed severance in 
a November 1960 rating decision, finding that the newly 
received evidence from the veteran, his mother, and his 
treating physicians was insufficient to rebut the evidence 
already of record, especially in light of the veteran's own 
prior statements admitting a lifelong history of nervousness.  
The RO also noted that the statement from Dr. W., who first 
treated the veteran only after his return from service, was 
not pertinent to the issue of whether his psychiatric 
disorder preexisted service.  

Then, in a December 1960 rating action, the RO effectuated 
the severance of service connection for a psychiatric 
disorder, and noted its review of all of the pertinent 
evidence then of record, as previously addressed in its 
aforementioned June 1960, September 1960, and November 1960 
documentation.

The veteran appealed the RO's December 1960 severance action, 
but the Board upheld the severance in its May 5, 1961, 
decision.  In that decision, the Board reviewed all of the 
medical evidence of record from the time of the veteran's 
entry into service, through his post-service VA examinations, 
private reports, and lay statements.  The Board acknowledged 
the veteran's contention that he did not believe that he ever 
said that he was nervous prior to service, and indicated that 
it believed that he made the statement in good faith.  The 
Board also noted, however, that allowance must be made for 
the fact that the lapse of time can and does obscure the 
recollection of details, thus making remote the possibility 
that the statements of the veteran, reported at an earlier 
time in connection with his treatment in service and post-
service VA examination in August 1944, were in error.  The 
Board then found that the clinical data of record for the 
periods during and after service, as well as other evidence, 
clearly and unmistakably established that a neuropsychiatric 
disorder existed prior to service.  Lastly, the Board held 
that the symptomatology noted in service was similar in 
nature and degree to that reported to exist prior to service, 
and also observed that subsequent to service, only relatively 
mild symptoms of the disorder remained, as the veteran was 
able to return to his pre-service employment.  

The veteran challenges the Board's May 5, 1961, severance 
decision on the basis of CUE, mainly averring that in 
reaching its decision, the Board did not follow applicable 
law.



Applicable Law 

Law Applicable to CUE Motions for Revision of a Board 
Decision  

A prior Board decision is final and binding, but is subject 
to revision if there is CUE.  See 38 U.S.C.A. § 7111 (West 
2002).  A decision of the Board that revises a prior Board 
decision on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  38 
C.F.R. § 20.1406 (2004).

An initial procedural question before the Board regarding a 
motion for CUE is whether the veteran has met the 
requirements for submission of a motion for revision of a 
decision based upon CUE.  A motion for revision of a Board 
decision based upon CUE must be in writing, and must be 
signed by the veteran or that party's representative.  The 
motion must include: the name of the veteran; the name of the 
veteran (if other than the veteran); the applicable VA file 
number; and the date of the Board decision at issue.  If the 
applicable decision involves more than one issue on appeal, 
then the motion must identify the specific issue or issues to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling.  See 38 C.F.R. § 
20.1404(a) (2004).  

A second procedural hurdle involves the need for specificity 
in the veteran's motion as to definitive identification of 
the alleged error.  A motion for CUE must set forth clearly 
and specifically the alleged error or errors of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with these requirements shall be dismissed without 
prejudice to refiling.  See 38 C.F.R. § 20.1404(b) (2004).

If the above procedural requirements for the CUE motion are 
satisfactory, then the Board will evaluate the veteran's 
allegation of CUE with consideration of the following 
applicable law.

A CUE motion is not an appeal, and (with certain exceptions) 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
(2004), as relating to the processing and disposition of 
appeals to the Board.  See 38 C.F.R. § 20.1402 (2004).  
Moreover, neither the "benefit of the doubt rule" at 38 
U.S.C.A. § 5107(b) (West 2002), nor the provisions applicable 
to the reopening of claims based upon the receipt of new and 
material evidence as addressed at 38 U.S.C.A. § 5108 (West 
2002) apply to motions for CUE.  See 38 C.F.R. §§ 20.1411(a), 
(b) (2004).

CUE is a very specific and rare kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2004).

Analysis of a motion for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was issued.  38 C.F.R. § 20.1403(b) (2004).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome of that decision.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2004).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2004).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there is a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2004).

Prior decisions issued by the Court in regard to the issue of 
CUE in an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  In 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)), the Court 
stated that for CUE to exist, (1) "[e]ither the correct 
facts, as they were known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final decision.  Smith v. Brown, 35 F. 
3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to a final decision, 
and when such a decision is collaterally attacked, the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based on CUE has a much heavier 
burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  
Applicable Law at the Time of the Board's Severance Decision

Pursuant to VA regulations as in effect at the time of the 
Board's May 5, 1961, severance action, once VA had decided to 
grant to service connection for a particular disability, it 
could sever the same only upon a showing that the rating 
decision granting service connection was clearly and 
unmistakably erroneous, and then only after certain 
procedural safeguards were met.  As to these procedural 
requirements, it was necessary that the proposal to sever 
service connection be based upon a review of "all the 
accumulated evidence," and that the veteran be given 
immediate notification in writing of the contemplated action 
and the detailed reasons therefor.  The veteran was then to 
be given a reasonable period, not to exceed 60 days from the 
date on which such notice was mailed, for the presentation of 
additional evidence pertinent to the question.  See VAR 
1009(A), (D); see also 38 C.F.R. § 3.105(d) (2004).

Applicable Law at the Time of the RO's Grant of Service 
Connection

As to the veteran's challenge of the Board's severance of the 
February 1944 grant of service connection, the Board 
recognizes that the regulatory provisions extant at the time 
with regard to the establishment of service connection for a 
particular disorder were essentially the same as they are 
today.  See generally Pub. Law No. 77-361 (effective December 
20, 1941); VA Inst. 1 to Sec. 9(a) and (b) of Pub. Law. No. 
78-144 (effective July 13, 1943); Regulations and Procedure - 
Regulations (R&PR) 1077(B) (effective December 20, 1941).  
Essentially then, in order to establish service connection, 
applicable law has generally always required that there must 
be evidence that establishes that a claimed disorder either 
began in or was aggravated by active service.  Moreover, 
claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed before service and was not aggravated in 
service.  See also 38 U.S.C.A. §§ 1110, 111 (West 2002); 
38 C.F.R. §§ 3.303(a), (c), 3.304(b) (2004).  

It has also long been acknowledged in VA service connection 
regulations that there are medical principles so universally 
recognized as to constitute fact and, when in accordance with 
these principles the existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  Nevertheless, if evidence is submitted that is 
sufficient to demonstrate that a claimant's disorder 
preexisted service and then underwent an increase in severity 
during service, it is presumed that the disorder was 
aggravated by service, unless clear and unmistakable evidence 
is presented that rebuts the presumption.  See VA Inst. No. 1 
to Sec. 9 (a) and (b) of Pub. Law No. 78-144, Par. 2(d) 
(effective July 13, 1943); see also 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. §§ 3.303(c), 3.306 (a), (b) (2004).

Analysis of the Pending Motion for CUE 

In reviewing the veteran's motion for CUE, the Board first 
notes that the two initial procedural hurdles required for 
such an allegation, a motion for the same provided in proper 
form per 38 C.F.R. § 20.1404(a), as well as a motion that is 
quite specific in its identification of the alleged error or 
errors per 38 C.F.R. § 20.1404(b), are met in this case.  To 
that end, the veteran's representative provided a complete 
and detailed CUE motion in February 2005, and supplemented 
her argument on his behalf in an April 2005 filing to the 
Board.  

The Board further observes that the pending CUE motion is not 
a request for review of a timely appealed severance action.  
As indicated, the Board decision now at issue was released in 
1961.  Because that severance decision is now final, in order 
to prevail in this case, the veteran must show that the 
Board's May 5, 1961, finding of CUE in the RO's February 1944 
rating decision that awarded service connection was, in 
itself, the product of CUE.  See 38 C.F.R. §§ 3.105(d); 
20.1403.  In other words, even though the Board obviously had 
a very high burden to meet in its May 5, 1961, decision to 
sever, the veteran now bears the same (or theoretically an 
even higher) burden of establishing CUE in that Board 
decision.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).


In this case, the veteran's main contention, as expressed 
through his representative, is that there was no competent 
evidence, medical or otherwise, of a the existence of a 
psychiatric disorder prior to entry into service.  The 
veteran avers that because his service entrance examination 
was not reflective of any finding of a psychiatric disorder 
at that time, he was entitled to the presumption of soundness 
upon such entry.  He thus avers that the RO's award of 
service connection for a psychiatric disorder immediately 
after service was proper, because his treatment for a 
psychiatric disorder in service, in light of his entitlement 
to the presumption of soundness, was in fact indicative of 
its onset at that time.  He also contends that any statement 
he made to service physicians that his "nervousness" 
preexisted service cannot be deemed under the law as evidence 
sufficient to rebut the presumption of soundness, especially 
with consideration of the evidence he provided in October 
1960 from physicians who stated that there was no indication 
of psychiatric problems prior to service.  He therefore 
argues that the Board's decision on May 5, 1961, to sever 
service connection was CUE, because the Board  misapplied the 
law to the facts of his case in not recognizing that the 
evidence of record demonstrated that he was in fact entitled 
to the presumption of soundness.

Initially as to the propriety of VA's severance in general, 
the Board recognizes that the veteran does not contend that 
the RO failed to satisfy the procedural safeguards that were 
in place at the time that it first proposed, and then 
severed, service connection in his case (in September 1960 
and December 1960, respectively).  The Board has, 
nevertheless, carefully reviewed the procedures followed by 
the RO in 1960, and additionally observes that that the 
Board's prior review of the RO's severance on May 5, 1961, 
reflects that all of the evidence of record was considered at 
that time.  Similarly, the evidence shows that the RO 
notified the veteran of its proposed action in writing, and 
that final action was not taken until more than 60 days after 
this notification.  Thus, VA complied with the procedural 
safeguards applicable at the time (as set out at VAR 
1009(D)).  

As discussed above, the veteran believes that the Board 
committed CUE in its May 5, 1961, decision by not finding 
that he was entitled to the presumption of soundness at the 
time of his entry into service.  He points out that because 
there was no psychiatric disorder noted on his service 
entrance examination report, in the absence of clear and 
unmistakable evidence sufficient to rebut the presumption, he 
was entitled to be found sound (with no psychiatric disorder) 
at that time.  He avers that the notations of a preexisting 
psychiatric disorder as contained in his service medical 
records, and based only upon his statements to service 
treating medical personnel, with no medical record of any 
preservice treatment, could not constitute such clear and 
unmistakable evidence.  

The Board holds, however, that its 1961 determination that a 
history of preexisting nervousness and other pertinent 
symptoms noted in the service medical records and admitted to 
by the veteran during service and afterwards, combined with 
post-service medical and other evidence that his symptoms 
returned to their pre-service level, was clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness, was not in itself CUE, and was not based on 
incorrect facts or misapplication of the law.  Notations in 
the service medical records that the veteran's problems 
predated his service entry and were even "life-long" (in 
his own words), combined with the findings of the Board of 
Medical Officers that a psychiatric disorder preexisted 
service and later information that the veteran  was able to 
return to his pre-service employment after service, 
effectively rebuts the presumption of soundness.  
Additionally, the veteran's in-service statements formed a 
factual predicate for the findings of the Board of Medical 
Officers at his separation, and his virtually identical post-
service statements to VA examiners after service in August 
1944 and December 1948 lent further credence to the Board's 
1961 finding that severance of service connection was 
warranted at that time.  The Board notes further that the 
Board in 1961 also apparently concurred in the RO assessment 
that the symptomatology experienced by the veteran in service 
amounted to an acute flare-up reflective of a situational 
reaction that returned to normal following separation.  See 
also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
(temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened).

The Board further observes that although the Court's 
jurisprudence addressing the presumption of soundness did not 
exist in 1944 or in 1961, the Court would later hold that the 
unanimous findings of an in-service Board of Medical 
Officers, based upon a veteran's own history filtered through 
its medical expertise, provided the required factual 
predicate necessary to clearly and unmistakably rebut the 
presumption of soundness.  See Gahman v. West, 12 Vet. App. 
406, 411 (1999).

The Board again acknowledges the veteran's contention that he 
never told a service physician that he had psychiatric 
problems prior to service.  The Board still observes, 
however, as it did on May 5, 1961, that it is more likely 
that the contemporaneous information recorded during service 
as to this point is more accurate than the veteran's later 
statements of record, which also post-date the RO's notice of 
the proposed severance of service connection.  Additionally, 
the Board observes that in the statement from the veteran's 
mother in October 1960, she did admit that from childhood, he 
had been "high strung" and had had a high temper.  Also, 
the October 1960 statement from Dr. W. records the veteran's 
own report that he was "high strung" prior to service.   

It is also apparent that although the veteran purports to 
aver that the Board misapplied the law in this case, he is in 
essence saying that the Board did not properly weigh and 
evaluate the evidence in 1961.  This argument would 
ultimately require the Board to reevaluate the evidence it 
already considered, and to again decide whether that evidence 
provided a basis for the decision rendered at that time.  As 
the Court has held, however, "simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo v. Brown, 6 Vet. App. 40 (1993); 
see also Daniels v. Gober, 10 Vet. App. 474 (1997).  
Furthermore, even if the Board were to review the facts known 
to it at the time of its 1961 decision, it would be compelled 
to observe that virtually every reference in the service 
medical records addressing the onset of the veteran's 
psychiatric disorder - and not just from one physician - 
uniformly records or indicates that it preexisted his entry 
into service.  

In view of the foregoing, the Board finds that the veteran 
has not raised an allegation of CUE that would allow him to 
be successful in this motion.  While the Board does not doubt 
the sincerity of the veteran's convictions, his arguments 
amount to little more than a request to reevaluate and 
reweigh the evidence of record at the time of the May 5, 
1961, severance.  The veteran has not presented evidence of 
an error of either fact or law which, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  

In light of all of the above, the Board therefore finds that 
the veteran has failed to identify any CUE in the Board 
decision of May 5, 1961, and accordingly, his motion for CUE 
in that decision must be denied.


ORDER

As the May 5, 1961, decision of the Board of Veterans' 
Appeals (Board) does not contain clear and unmistakable error 
(CUE), the motion for CUE is denied.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



